Candler, J.,
specially concurring. I concur in the judgment of reversal, but not in all the reasoning by which that conclusion is reached in the opinion delivered by the Presiding Justice. In my opinion, evidence that a bastard child resembles in appearance the person charged to be its father is admissible where the points of resemblance are pointed out, and should be submitted to the jury for what it is worth. Often it may be of little probative value; but that is a matter for the jury, and not the court. It is a circumstance; and I am at a loss to understand in what respect it differs from any other circumstantial evidence.' A man may have strongly marked physical characteristics, and the fact that a child of which he is alleged to be the father has those same characteristics may be very high evidence of his guilt of the charge of bastardy. At all events, courts can not say as a matter of law that it proves nothing. A jury has as much right to say whether a red-headed, blue-eyed, hook-nosed baby is the child of a man with those same features as it has to establish the identity of a man charged with murder by means of his physical characteristics. See 1 Gr. Ev. § 14 (S).